UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ERICKA A. MCGLOTHIN,

                     Plaintiff,          No. 1:17-cv-00776-MAT
    -vs-                                 DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social
Security,

                     Defendant.




                                   INTRODUCTION

     Erika A. McGlothin (“Plaintiff”) brings this action pursuant

to Title II of the Social Security Act (“the Act”), seeking

review   of    the    final   decision   of    the     Commissioner    of   Social

Security      (“the    Commissioner”)        denying    her    application        for

Disability       Insurance        Benefits     (“DIB”).       This    Court       has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules of Civil Procedure.

                              PROCEDURAL STATUS

     Plaintiff        protectively    filed    her   application      for   DIB   on

December   22,    2012,    alleging    disability       beginning    October      25,

2011.    Administrative       Transcript       (“T.”)     148-49.     Plaintiff’s

application was initially denied on August 7, 2013, and she filed

a timely request for a hearing before an Administrative Law Judge

(“ALJ”). T. 99, 104-05.
       At Plaintiff’s request, a hearing was conducted on June 18,

2015, by the ALJ in Buffalo, New York, and Plaintiff appeared in

person with counsel. A vocational expert (“VE”) also testified.

In a decision dated February 11, 2016, the ALJ found Plaintiff

not disabled from October 25, 2011, through the date of the

decision. T. 27. On June 12, 2017, the Appeals Council denied

Plaintiff’s    request    for   review,   and    the   ALJ’s    decision   thus

became the final decision of the Commissioner subject to judicial

review. T. 1-6. This action followed.

                            THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process

promulgated    by   the   Commissioner     for    adjudicating     disability

claims. See 20 C.F.R. § 404.1520(a)(4).

       At step one, the ALJ found that that Plaintiff had not

engaged in substantial gainful activity since the alleged onset

date. T. 19.

       At step two, the ALJ found that Plaintiff suffers from the

following severe impairments: lumbar degenerative disc disease,

bilateral knee osteoarthritis, status post left shoulder rotator

cuff     repair,    and    migraines.      T.     19;     see     20   C.F.R.

§ 404.1520(a)(4)(ii). The ALJ did not find Plaintiff’s depression

or alleged fibromyalgia to be “severe.” T. 19-20; see 20 C.F.R.

§ 404.1522. The ALJ noted that although Plaintiff was taking

Cymbalta for depression caused by pain, she was not receiving any
other mental health treatment. The ALJ also found that there was

no evidence establishing fibromyalgia as a medically determinable

impairment. T. 19-20.

       At step three, the ALJ determined that Plaintiff did not

have an impairment or combination of impairments that met or

equaled    the     severity      of     an    impairment      listed      in    20    C.F.R.

Part      404,     Subpart        P,         Appendix        1.     See        20     C.F.R.

§    404.1520(a)(4)(iii).         The    ALJ    considered        whether      Plaintiff’s

conditions met or medically equaled Listings 1.02, 1.03, and

1.04. T. 20.

       Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform less

than a full range of sedentary work as defined in 20 C.F.R.

§ 404.1567(a), with the following limitations: Plaintiff can lift

and    carry     ten    pounds    occasionally         and    light    items         such   as

envelopes, folders, and small tools frequently; sit six hours in

an eight-hour workday; stand and/or walk a total of two hours in

an    eight-hour       workday,       alternating       after     twenty       minutes      to

sitting    for    ten    minutes,       and    using    a    cane     when     walking      or

standing; occasionally climb stairs or ramps, but never climb

ladders, ropes, or scaffolds; occasionally stoop, kneel, crouch,

or crawl; occasionally reach overhead with her non-dominant left

upper extremity, with no limitations regarding her right upper

extremity; work in an environment with no more than a moderate
noise    level       and   no   exposure      to   hazards   such    as   unprotected

heights or moving machinery; and perform work that would allow

her to be off-task for up to ten percent of the workday, in

addition to customary breaks. T. 20.

       At step four, based on the record and the testimony of the

VE, the ALJ found that Plaintiff was able to perform her past

relevant work as a Case Worker, a skilled, sedentary job as it is

performed generally in the national economy. T. 25-26.

       The ALJ conducted an alternative step five analysis and

found        that,     based    on    the   VE’s    testimony       and   Plaintiff’s

vocational profile and RFC, there are other jobs that exist in

significant numbers in the national economy that she can perform.

T.     26.       The    ALJ     cited   the    representative        occupations   of

Appointment Clerk and Telemarketer, both of which are unskilled

jobs     performed         at    the    sedentary      exertional         level.   Id.

Accordingly, the ALJ found that Plaintiff has not been under a

disability, as defined in the Act, from the onset date through

the date of decision.            T. 27.

                                     SCOPE OF REVIEW

       A federal district court may set aside an ALJ decision to

deny disability benefits only where it is based on legal error or

is not supported by substantial evidence. Balsamo v. Chater, 142

F.3d 75, 79 (2d Cir. 1998); see 42 U.S.C. § 405(g). The district

court must accept the Commissioner’s findings of fact, provided
that such findings are supported by “substantial evidence” in the

record. See 42 U.S.C. § 405(g) (the Commissioner’s findings “as

to    any    fact,    if    supported       by    substantial evidence,           shall be

conclusive”). The reviewing court nevertheless must scrutinize

the whole record and examine evidence that supports or detracts

from both sides. Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir.

1998) (citation omitted). “The deferential standard of review for

substantial       evidence       does       not    apply     to   the    Commissioner’s

conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir.

2003) (citation omitted).

                                        DISCUSSION

          Plaintiff    argues        that    the     RFC     is   not     supported     by

substantial evidence because the ALJ (i) failed to evaluate seven

of    Plaintiff’s      medically       determinable         physical     impairments     at

step two, (ii) relied on medical evidence that did not provide an

assessment       of    essential        functions      for     sedentary        work,   and

(iii) relied on her own lay opinion to find highly specific

limitations that were not supported by the medical evidence.

     I.     Failure to Evaluate Impairments at Step Two (Plaintiff’s
            Point I)

          Plaintiff   contends that          despite       numerous     medical    records

showing that she was diagnosed with and treated for left hip

osteoarthritis,            lateral    epicondylitis,          medial     epicondylitis,

right knee       Baker’s      cyst,     ulnar      nerve    lesion,     ankle     and foot
osteoarthritis,       or    myofascial         syndrome,       the   ALJ    failed   to

evaluate these impairments at step two and failed to clearly

account for their functional effects for the remainder of the

sequential. The Commissioner argues that any step two error was

harmless       because     the    ALJ        sufficiently      accounted      for    the

functional effects of these impairments in assessing Plaintiff’s

RFC.

       At the second step of the sequential analysis, the ALJ must

determine whether the plaintiff has a severe impairment that

significantly limits the plaintiff’s physical or mental ability

to do basic work activities. See 20 C.F.R. §§ 404.1520(c). The

step-two severity standard “is de minimis and is intended only to

screen out the very weakest cases.” McIntyre v. Colvin, 758 F.3d

146, 151 (2d Cir. 2014)). An impairment is “not severe” if the

medical    evidence        establishes        only    a   slight     abnormality     or

combination of slight abnormalities which do not significantly

limit    the    claimant’s       ability       to    perform    basic      work-related

activities. See SSR 85-28, 1985 WL 56856, *3-4 (S.S.A. Jan. 1,

1985).     “Although an impairment is not severe if it has no more

than a     minimal   effect      on     an    individual’s      physical     or   mental

ability(ies) to do basic work activities, the possibility of

several such impairments combining to produce a severe impairment

must be considered.” Id. Thus, “when assessing the severity of

whatever impairments an individual may have, the adjudicator must
assess the impact of the combination of those impairments on the

person's ability to function, rather than assess separately the

contribution of each impairment to the restriction of his or her

activity as if each impairment existed alone.” Id.

       Plaintiff argues that the ALJ committed error by failing to

consider        the     following        impairments      at     step-two:        hip

osteoarthritis, lateral epicondylitis, medial epicondylitis, left

knee    Baker’s        cyst,1    ulnar    nerve    lesion,     ankle      and    foot

osteoarthritis,        and   myofascial       syndrome. Plaintiff       notes    that

these diagnoses were made by several of her treating physicians:

pain management specialists Dr. Eugene Gosy and Dr. Nikita Dave;

surgeon Dr. Timothy McGrath; and surgeon Dr. Nicholas Violante.

Plaintiff       asserts      that    these     impairments,      singly    and    in

combination, caused more than slight abnormalities. Dkt. 9-1,

p. 20 (citing T. 798, 804, 809, 813, 818, 822, 893-905, 907-19,

927-33, 935-40, 945-53, 963-65, 970, 978, 987).

       Review    of     these    records      indicates   that       Plaintiff    was

diagnosed       with     these      medical     conditions     and     received     a

significant amount of treatment for them, including cortisone

injections, various pain management modalities, physical therapy,

and surgery. For instance, pain management specialist Dr. Dave

1


      Although Plaintiff refers to the right knee in her memorandum of law, it
appears to be a typographical error since Plaintiff’s recurrent Baker’s cysts
were on her left knee.    She had swelling and pain in her right knee, and a
Baker’s cyst was suspected; however, it was not confirmed on diagnostic imaging.
diagnosed her with myofascial pain syndrome on June 11, 2014.

T. 798. She had sharp shooting pain and spasms starting in the

lower lumbar area and radiating down into her lower extremities;

aggravating factors included walking, standing or sitting more

than ten minutes, and reaching. See also T. 804, 809 (Dr. Dave

reiterated diagnosis of myofascial pain syndrome on November 3,

2014); T.     813,   818,   822   (Dr.   Gosy diagnosed    myofascial    pain

syndrome on December 23, 2014; February 6, 2015; April 10, 2015).

Plaintiff was treated for a left knee pain by Dr. Jason Matuszak

at Excelsior Orthopaedics and was found to have a Baker’s cyst

which was injected and aspirated. T. 893. She returned to Dr.

Matuszak complaining of shooting, sharp left hip pain on March

10,   2014,   which    began      suddenly   about   two   to   three   weeks

previously and was aggravated by all types of movement. T. 896-

97. Dr. Nicholas Violante suspected a labral tear. When Plaintiff

saw Dr. Matuszak in follow-up for her left knee pain and left hip

pain, she received injections in her hip bursa and hip joint, and

her Baker’s cyst was aspirated again. T. 901.

      Plaintiff returned to Excelsior Orthopaedics for numbness

and tingling in her feet and continued pain in her left shoulder

(brachial plexus lesions) and left elbow (lateral epicondylitis)

on March 26, 2014. She received a corticosteroid injection in her

elbow, and Dr. Matuszak recommended a consult with a neurologist

for her peripheral compression neuropathy. T. 905. Plaintiff had
some   improvement        in       her    left    hip   after    the      injection,    but

Dr. Violante stated on April 10, 2014, that she will eventually

need a total hip arthroplasty. T. 912.

       On   May   7,   2014,        Plaintiff      returned     to   Dr.    McGrath    with

continued pain in her left shoulder and left elbow; she received

another corticosteroid injection in her shoulder. T. 915. The

following day, she saw Dr. Violante for significant pain in the

left hip following a lumbar spine injection; she was ambulating

with a cane that day. T. 919.

       Plaintiff       ultimately           had     hip      surgery       performed     by

Dr. Violante in October 2014; while she was recovering from this,

she developed a left foot cyst that caused continuous burning and

soreness as well as numbness, tingling, swelling, and pain at

night. T. 942. Dr. Hurley at Excelsior Orthopaedics referred her

to Dr. Todd Lorenc to have the cyst aspirated and injected.

T. 947. Plaintiff continued to have left elbow and left shoulder

pain into December of 2014. T. 950. On December 2, 2014, she

returned to her orthopedics practice complaining of shooting pain

from her hips to her knees and burning/numbness down both legs

into   her   feet.      T.     951.      Dr.     Violante    noted   that       Plaintiff’s

recovery     from      her     hip       surgery     was    “impeded       by    concurrent

musculoskeletal issues.” T. 965.

       However,     the      ALJ    did    not     mention    any    of    these    medical

conditions at step two, despite the fact that they were medically
determinable      impairments,      diagnosed     by   acceptable      medical

sources,    for   which   Plaintiff    received   ongoing   treatment.    The

Commissioner argues that the ALJ properly considered them at

later steps in the evaluation and cites various medical records

to support this assertion. See Def.’s Mem. at 23-25 (citations to

record omitted). However, this evidence was not discussed by the

ALJ and therefore could not have supported the ALJ’s findings. It

is   well   settled   that   “[a]     reviewing   court   ‘may   not   accept

appellate counsel’s post hoc rationalizations for agency action.”

Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (quotation

omitted).

      The Commissioner also argues that any error was harmless

since the ALJ proceeded through the remaining steps and stated

that she considered all of Plaintiff’s symptoms. Def.’s Mem. at

23-24 (citations omitted). The Second Circuit, in unpublished

opinions and mainly in dicta, has applied a “specialized variant

of harmless-error analysis,” Snyder v. Colvin, No. 5:13-CV-585

GLS/ESH, 2014 WL 3107962, at *5 (N.D.N.Y. July 8, 2014), pursuant

to which step two omissions can be harmless error where the ALJ

identifies some severe impairments at step two, and then proceeds

through sequential evaluation on the basis of combined effects of

all impairments. Id. (citing Stanton v. Astrue, 370 F. App’x 231,

233 n. 1 (2d Cir. 2010) (unpublished opn.) (noting, in dictum,

that there was no error in finding disc herniation non-severe
because ALJ did identify other severe claims at step two so that

claim proceeded though the sequential evaluation process and all

impairments      were   considered       in    combination);          other    citation

omitted). Here, however, the Court cannot say that the combined

effects of the omitted impairments were fully considered and

factored into the subsequent RFC; the ALJ’s assertion that she

considered all of Plaintiff’s symptoms is insufficient to enable

meaningful review. E.g., Booker v. Astrue, No. 1:07-CV-646 GLS,

2011 WL 3735808, at *5 (N.D.N.Y. Aug. 24, 2011) (remanding based

on step two error). Since the Court cannot “confidently conclude

that the same result would have been reached absent the error,”

Snyder, 2014 WL 3107962, the Court cannot say the error was

harmless. Id. Remand is therefore required so that the ALJ can

perform a new step two severity determination.

  II.   Erroneous Reliance on Incomplete Medical Opinion and
        Substitution of Lay Opinion (Plaintiff’s Points II and
        III)

      Plaintiff    also    argues       that   the    ALJ   improperly        formed   a

detailed   RFC    based    on    the    opinion      of   consultative        physician

Dr. Donna Miller which did not specify any physical functional

limitations. Relatedly, Plaintiff contends that the ALJ elevated

her own lay opinion above those of the medical professionals.

      In support of her RFC finding for sedentary work, the ALJ

accorded significant weight to Dr. Miller’s opinion. However,

Dr.   Miller   failed     to    offer    any   opinion      as   to    the    essential
exertional and postural functions required to perform sedentary

work. T. 754. During her examination, Dr. Miller noted twice that

Plaintiff had undergone left shoulder surgery the day before and

consequently could not perform left shoulder, elbow, or wrist

range    of    motion      exercises.        In    addition,       Plaintiff          exhibited

limited ranges of motion in her lumbar spine and both hips. Id.

Dr. Miller offered no opinions with regard to Plaintiff’s ability

to   stand,     walk,      sit,    push,       pull,     lift,      carry,       or    perform

manipulative or postural functions. T. 755. It is thus unclear

how Dr. Miller’s statement provides support for the ALJ’s highly

specific RFC formulation, much less a general conclusion that

Plaintiff      can    perform      all       of    the    exertional        and        postural

requirements of sedentary work. Moreover, the numerous physical

impairments        omitted     from      consideration            step     two    all        were

diagnosed after Dr. Miller’s consultative examination, rendering

her opinion stale and unable to serve as substantial evidence.

See Schuler v. Colvin, No. 5:13-CV-144 GLS, 2014 WL 2196029, at

*3     (N.D.N.Y.     May     22,       2014)      (finding        that   medical         review

consultant “constitute substantial evidence for the ALJ’s RFC

determination        because      it    is     based     on   a    stale     examination”)

(citing Acevedo v. Astrue, No. 11 Civ. 8853, 2012 WL 4377323, at

*16 (S.D.N.Y. Sept. 4, 2012) (noting that courts have found a

lack    of    substantial      evidence        where     an   ALJ    relies      on     an   RFC

assessment that was completed before a full medical history was
developed); Pierce v. Astrue, No. 09–CV–813, 2010 WL 6184871, at

*5–6 (N.D.N.Y. July 26, 2010) (holding that the ALJ erred in

relying on a treating source’s opinion, where it was rendered

nearly three years prior to the ALJ’s decision, and, in the

meantime, the evidence indicated that the claimant’s condition

may have worsened)).

     It is well settled that judges are “not allowed to ‘play

doctor’ by using their own lay opinions to fill evidentiary gaps

in the record.” Suide v. Astrue, 371 F. App’x 684, 690 (7th Cir.

2010) (unpublished opn.) (quoting Blakes v. Barnhart, 331 F.3d

565, 570 (7th Cir. 2003)). Since this is not a case where the

medical evidence shows only minor physical impairments, it was

not a situation where the ALJ permissibly could render a common-

sense   judgment      about   functional       capacity      even     without    a

physician’s assessment. Williams v. Berryhill, No. 16-CV-283-FPG,

2017 WL    1370995,    at *3-4     (W.D.N.Y.    Apr.   17,    2017)    (citation

omitted). Remand is required to obtain an updated opinion from a

consultative     physician    or    other      acceptable     medical     source

regarding all of Plaintiff’s exertional and postural limitations.

                                 CONCLUSION

     For   the   foregoing     reasons,     the    Court     finds     that     the

Commissioner’s decision contains legal error and is unsupported

by substantial evidence. Therefore, it is reversed. Accordingly,

Plaintiff’s motion for judgment on the pleadings is granted to
the extent that the matter is remanded for further administrative

proceedings   consistent   with   this   opinion.   The   Commissioner’s

motion for judgment on the pleadings is denied. The Clerk of

Court is directed to close this case.

     SO ORDERED.

                                         S/Michael A. Telesca

                                    ________________________________
                                        HONORABLE MICHAEL A. TELESCA
                                        United States District Judge


  Dated:        April 4, 2019
                Rochester, New York
